Case 1:17-cr-00027-JPJ-PMS Document 159-1 Filed 04/28/19 Page 1 of 10 Pageid#: 388




                         EXPERT OPINION IN THE CASE OF UNITED STATES OF AMERICA


                                                VERSUS


                                        JOEL ADAMS SMITHERS DO




  Date of Report: April 28, 2019
  Arnold Feldman MD

                                     Background and Experience

  My name is Dr. Arnold Feldman. I am a Harvard trained physician specializing in Anesthesiology
  and Pain management whose career spans almost four decades. My training and experience
  include Endoscopic minimally invasive surgery of the spine, implantation of Spinal Devices
  including intrathecal delivery systems and Electrical stimulation systems for the treatment of
  spasticity and pain.

  My experience includes virtually every type of spinal and epidural injection as well as facet
  injections of the lumbar, thoracic and cervical spine. I likely have performed 50 to 100,000
  injections over the course of my career.

  In the field of surgical anesthesia, I have participated in at least 50,000 surgical procedures and
  have developed anesthesia programs in multiple hospitals and surgical centers.

  I began one of the first formal pain programs in the states of Alabama and Mississippi and was
  the first physician to implant a spinal medication delivery system 2 states In America.

  In addition, I have had the opportunity to teach surgical technique to physicians from America,
  Germany, France, Mexico, Korea, Canada and China.

  I am the inventor of surgical instrumentation systems for spinal surgery which treat spinal pain.

  In the clinic setting, I have conservatively seen 50,000 patients over the years for the treatment
  of intractable pain (chronic Pain) and am expert in this setting as well.

  I have been named as an expert in my field in both Federal and State courts and have served as
  Deputy coroner in Mississippi and as physician for the Sheriff’s Department in Adams County
Case 1:17-cr-00027-JPJ-PMS Document 159-1 Filed 04/28/19 Page 2 of 10 Pageid#: 389




  Mississippi as well as having served on the Governors counsel on malpractice reform under
  then Governor Haley Barbour.

  I have been a laboratory director since 1997 and am expert in toxicology in the clinical setting.

  In addition, I am highly trained in Mri and Ct scan, having interpreted thousands for my patients
  over my career and having operated high Field and Open MRI scanners and Multislice CT
  Scanners.

  I have had the honor of treating thousands of patients from all walks of life. I have been
  dedicated to them and the field of medicine for most of my life.




                                    _______________________________




  I begin my Expert opinion report with a selection from the World Health Organization List of
  essential medicines: 1

            20th edition

  WHO Model List of Essential Medicines (March 2017)
  Explanatory notes
  The core list presents a list of minimum medicine needs for a basic health-care system, listing the most
  efficacious, safe and cost–effective medicines for priority conditions. Priority conditions are selected on
  the basis of current and estimated future public health relevance, and potential for safe and cost-effective
  treatment.

            On page 2 of the List of essential medicines the World Health Organization Lists morphine,
            hydromorphone and oxycodone as essential medicine.




  1
      http://www.who.int/medicines/publications/essentialmedicines/en/
Case 1:17-cr-00027-JPJ-PMS Document 159-1 Filed 04/28/19 Page 3 of 10 Pageid#: 390




     Secondly, I will present the accepted definition of pain:

                Pain is an unpleasant sensory and emotional experience that is associated with actual or
                potential tissue damage or described in such terms. Inherent in the definition is that pain is
                always subjective. The fundamental distinction between pain and nociception emphasizes the
                importance of the interpretation by experienced individual to assess the presence and
                intensity of pain and distress. 2

     Thirdly I will List the requirements for a valid prescription according to the drug enforcement agency.




          SECTION IX – VALID PRESCRIPTION REQUIREMENTS /DEA                                 Pharmacist's
                                          Manual - SECTION IX-XIV

     To dispense controlled substances, a pharmacist must know the requirements for a valid prescription which
     are described in this section. A prescription is an order for medication which is dispensed to or for an
     ultimate user. A prescription is not an order for medication which is dispensed for immediate administration
     to the ultimate user (i.e., an order to dispense a drug to an inpatient for immediate administration in a
     hospital is not a prescription).

     A prescription for a controlled substance must be dated and signed on the date when issued. The
     prescription must include the patient’s full name and address, and the practitioner’s full name, address, and
     DEA registration number.

     The prescription must also include:

1.       Drug name
2.       Strength
3.       Dosage form
4.       Quantity prescribed
5.       Directions for use
6.       Number of refills authorized (if any)
     A prescription must be written in ink or indelible pencil or typewritten and must be manually signed by the
     practitioner on the date when issued. An individual (i.e., secretary or nurse) may be designated by
     the practitioner to prepare prescriptions for the practitioner’s signature. The practitioner is
     responsible for ensuring the prescription conforms to all requirements of the law and regulations, both
     federal and state. (from Deadiversion.usdoj.gov)




     A. Where a prescription contains instructions from the prescribing practitioner indicating that the
     prescription shall not be filled until a certain date, no pharmacist may fill the prescription before that date.
     In addition, when filling any prescription for a controlled substance, a pharmacist who fills multiple
     prescriptions issued in accordance with this regulation has a corresponding responsibility to ensure that each
     sequential prescription was issued for a legitimate medical purpose by a practitioner acting in the usual
     course of professional practice. 21 CFR 1306.04(a). (from Deadiversion.usdoj.gov)




     2
         International Association for the Study of Pain
Case 1:17-cr-00027-JPJ-PMS Document 159-1 Filed 04/28/19 Page 4 of 10 Pageid#: 391




  Fourthly I would like to notice the court of RECENT CRITICALLY
  IMPORTANT FACTS:
  1. The April 5, 2018 centers for disease control (CDC)over estimates of the
  Prescription related mortality because of the misapplication of statistical
  methods.
  2.THE AMA (the American Medical Association) statement regarding the CDC
  guidelines and the negative effects of misapplication of these guidelines on
  patients.
  3.The FDA warning about sudden discontinuation of opioids and the harm
  both potential and real of the removal of opiates and the legitimacy of opiates
  for the treatment of chronic intractable pain.

  CDC Opioid Overdose Death Rates Over-
  Reported by Half
                                                                                             April 5, 2018
  Agency says inflated estimates were caused by blurred lines between
  prescription and illicit opioids

  A PPM Brief
  Four researchers at the US Centers for Disease Control and Prevention (CDC)1 have published
  an editorial that outlines how the agency’s tracking methods and tallies of prescription opioid
  deaths have been deemed overestimated and inaccurate. The agency announced that the
  introduction of illicit fentanyl and other synthetic black-market opioids have been incorrectly
  counted as prescription drug deaths, affecting the total count reported.
  “Traditionally, the CDC and others have included synthetic opioid deaths in estimates of
  ‘prescription’ opioid deaths,” the researchers wrote. “However, with IMF (illicitly manufactured
  fentanyl) likely being involved more recently, estimating prescription opioid–involved deaths with
  the inclusion of synthetic opioid–involved deaths could significantly inflate estimates.”



   I would bring to the attention of the court the April 9, 2019 FDA safety warning to all
  physicians.


       FDA identifies harm reported from
     sudden discontinuation of opioid pain
Case 1:17-cr-00027-JPJ-PMS Document 159-1 Filed 04/28/19 Page 5 of 10 Pageid#: 392




   medicines and requires label changes to
       guide prescribers on gradual,
           individualized tapering
                                       FDA Drug Safety Communication



  Similarly, the American Medical Association it is January 16 sixteenth letter

  States:




  “Inappropriate Use” of CDC guidelines
  should stop3
  https://www.painnewsnetwork.org/stories/2018/11/14/ama-calls-for-misapplication-of-
  cdc-opioid-guideline-to-end.



  I have been asked to review and comment as an expert for the defense of Joel
  Smithers. I was provided with a single USB drive on Monday April 22, 2019 at
  approximately 3 PM. I have reviewed within the extremely short time allotted the
  contents of the USB drive and my opinions are based on my Long and extensive
  experience in the field and I reserve the right to supplement my review for the court as
  new information becomes available to me.



  The indictment begins with a list of medications taken from Dr. Smithers and implies
  that these for were meant for illegal distribution wherein there is no evidence support
  this allegation. In fact, April 27, 2019 was actually advertised as National Rx Takeback
  day. 4Kroger and Food Lion as well as Walmart were listed as collection sites for
  individuals to collect medications that may have not been prescribed for them and to
  transport them to public locations such as grocery stores for the Martinsville area
  according to the DEA website search tool. These individuals have collected controlled
  substances from family members, relatives, deceased individuals and friends and are
  permitted to collect and transport them to law enforcement. The advertised time of

  3
      Nov 14, 2018 Letter to HHS secretary
  4
      Deadiversion.usdoj.gov April 28, 2019
Case 1:17-cr-00027-JPJ-PMS Document 159-1 Filed 04/28/19 Page 6 of 10 Pageid#: 393




  collection is only 4 hours between the hours of 10 am and 2 pm. This requires
  collection, packaging, storage and transportation which has to occur before. How is this
  any different that the accused who was exercising recommended practice of disposal to
  law enforcement. Only he, a physician was charged.



  Regarding counts 2 through 862 I have relied on the records provided to me as well as
  the 2 expert reports, one from Deeni Bassam Md and the other from Stacey L. Hail MD.

  I will discuss Dr. Bassam’s report first.

  Dr. Bassam makes the following references:

  1.Pateints traveled from Out of state

  2.Patients were seen on a cash basis

  3.There are deficiencies on documentation

  4. There are red flags

  5. There are no objective findings.



  Martinsville Virginia a city of 13821 5 is 48 miles from Greensboro North Carolina, 46
  miles from Winston-Salem North Carolina, 82 miles from Princeton West Virginia. Its
  main hospital is owned and operated by Sovah Health which maintains widely
  separated hospitals and clinics in Martinsville, Danville and Chatham Virginia. It is
  absolutely normal for patients to travel considerable distances to see a physician in
  Virginia and rural states. Therefore, the statement that patients cannot or should not
  travel across state lines is incorrect and misleading. Every American has a right to see a
  doctor of their choice. Strictly speaking it is our right according to the constitution.



             Freedom of movement under United States law. Freedom of movement under
             United States law is governed primarily by the Privileges and Immunities Clause
             of the United States Constitution which states, "The Citizens of each State shall
             be entitled to all Privileges and Immunities of Citizens in the several States." 6

             Regarding collecting payment from a patient:

  5
      2010 census
  6
      The Constitution of United States of America
Case 1:17-cr-00027-JPJ-PMS Document 159-1 Filed 04/28/19 Page 7 of 10 Pageid#: 394




  It is a felony to routinely waive copays, coinsurance, and deductibles for patients. As a
  general rule, a provider should not generally waive co-payments or deductibles. Moreover, in the
  case of Medicare and Medicaid patients, a provider should never waive or discount co-payments
  and deductibles unless the patient demonstrates financial hardship. 7

  The expert for the government states that there are significant deficiencies and documentation of
  appropriate medical necessity for the use of controlled substances. The definition of pain by the
  International Association for the Study of Pain makes it clear that the report of pain is
  subjective and can only be experienced by the patient. What this means is that any Doctor who is
  listening to a patient during the visit must realize that the most important portion of the pain
  exam is the report of pain from the patient. What must be understood is that there is no patho-
  anatomic finding for pain as there is for a heart attack on an EKG or a chest x-ray for pneumonia.
  What this means is that the self-report of pain is of primary importance and diagnostic studies
  such as x rays, cardiogram or physical examination must be relegated to confirming but never
  excluding the report of severe pain. This is absolute. There is no debate.

  This also is incorrect because the DEA under their own authority allows the physician to
  prescribe 90 days of a schedule 2 controlled substances to a patient by the issuance of multiple
  prescriptions dated and signed and with a May fill. date. On the DEA diversion website, they
  List examples. A notable example is that of a doctor who wishes to issue a 90 Day supply of
  medication by issuing 9 prescriptions, then the doctor is within the law to give the patient these
  nine prescriptions pre-signed and issued on a single date. The patient may then take prescriptions
  to 2 through 9 to the pharmacy on the date for filling. No physical examination is required. No
  vital signs need to be taken nor face-to-face interview needs to be performed. No physical
  examination at all is required for the filling of 8 prescriptions for schedule 2 narcotics. It is from
  the DEA published website.



  Is completely incongruous that the defendant is being criticized for seeing his patients regularly.
  Therefore, the expert Report issued by Dr. Bassam is incomplete, and must take into account
  these facts as well as the fact that it is now acceptable to transmit prescriptions electronically
  which may be done by a staff member or assistant to a pharmacy for schedule 2 medications. It is
  also acceptable for telemedicine to establish a relationship with a patient once and not see a
  patient for 24 months in a face-to-face visit. This expert report must be discounted as it is vague
  and largely incorrect.

                      ...



  I have also had the opportunity to review the report of Stacey Hail MD. Dr. Hail has
  listed her credentials. Importantly, there is no mention of training and experience in

  7
      Beckerasc.com
Case 1:17-cr-00027-JPJ-PMS Document 159-1 Filed 04/28/19 Page 8 of 10 Pageid#: 395




  treating chronic pain patients. Her training is primary in emergency medicine which
  inherent in the field are short encounters often as a result of trauma and heart disease
  and often accompanied by alcohol and illicit substances. She states this clearly on page
  1, paragraph 3:

         “I am an expert in recognizing the signs and symptoms of intoxication from
  prescription medications alcohol and illicit substances.”



  On page 3 of the Report, airway, pulmonary, neurological and cardiovascular disease
  are listed in a table as frequent causes of death. Most specifically cardiomyopathy is
  listed as a cause of sudden death. The doctor goes on to mention that records were
  reviewed for serious underlying health problems and diseases if available. The
  qualification “if available” does not give assurances that a complete examination or
  autopsy was ever performed. A complete autopsy includes microscopy of tissues which
  can identify many of the diseases listed in table 1. Are we to assume that these were
  performed or does this cast reasonable doubt that they were?

  Page 4 speaks of arrhythmia and electrical disturbance of the heart. The doctor opines
  that these can cause sudden death. The doctor also states emphatically that many
  individuals who have arrhythmias have structurally normal hearts. Certainly, if an
  arrhythmia can occur in the absence of structural changes in the heart then certainly an
  arrhythmia can occur in the presence of heart disease even mild or moderate heart
  disease. Such is the case here. This must cast doubt which must be accounted for by
  the jury of the cause of death and as the doctor States the cause of death is often ruled
  out by a process of elimination. It Is the opinion of this reviewer that this does not meet
  the standard and there is reasonable doubt without going much further in the report?



  However, the expert report states “postmortem changes render the assumptions of
  clinical pharmacology largely invalid and make the concentrations of measured in
  postmortem samples difficult or impossible.” How can anyone progress any further
  without walking with full knowledge through a legal minefield when considering our
  rights of the accused? The operative words here are invalid, difficult or impossible!

  In view of the above consideration if one assumes that a conclusion must be drawn and
  according to page 7 of the expert report provided:

         “the best classification for manner of death in death due to the misuse or abuse
  of opioids without any apparent intent for self-harm is accident.”

  The definition of accident is an event that happens by chance or that is without
  apparent or deliberate cause.
Case 1:17-cr-00027-JPJ-PMS Document 159-1 Filed 04/28/19 Page 9 of 10 Pageid#: 396




   Dr. Hail’s expert report goes on to state that the patient had a history of chronic back
  pain, depression and anxiety and suicide attempts. She had filled her prescriptions
  which were of the appropriate strength and number and had also filled the prescription
  by Dr. Hassan for alprazolam which would not have been entered into the prescription
  monitoring database at that time. The patient was also on multiple other medications
  including Gabapentin Mirapex, Bupropion and Geodon. In Her toxicology, there 7-
  amino clonazepam which was not prescribed by any physician. Dr. Hail goes on to say
  that it is not clear whether clonazepam was ever prescribed. What is not clear must
  create reasonable doubt as to causation.

  From the review of Dr. Hale’s report, it is clear that the causation for this patient’s
  demise is not clear.

  The patient clearly took medication that was not prescribed by any physician that we
  know of and had evidence of hypertensive cardiovascular disease. This is uncommon
  the 35-year-old and as Dr. Hale mentioned may be a cause of arrhythmia which would
  be undetectable and lethal. This again casts doubt on causation and an arrhythmia is a
  listed cause of sudden death in Dr. Hail’s report.

  In summary is clear that the patient had history of chronic pain which is deserving of
  treatment and care. The patient was prescribed medications which were appropriate in
  strength and number according to the FDA approved indication and the patient had
  metabolites of nonprescribed controlled substances which could not be attributed to Dr.
  Smithers. In addition, the patient had documented cardiac disease on autopsy which is
  uncommon in a 35-year-old and could not be detectable by any physical examination
  and by Dr. Hale’s own admission cannot be detectable postmortem, therefore there is
  considerable doubt as to the exact causation of the decedent.

  It is not possible to attribute this patient’s death to Dr. Smithers.



  In summary, after review of the data presented to me, as an expert with almost 4
  decades of experience in this field, it is my opinion Dr. Smithers acted within the bounds
  of legitimate medical practice in practice within the law and I see no evidence to convict
  him.




  Arnold E Feldman M.D.
Case 1:17-cr-00027-JPJ-PMS Document 159-1 Filed 04/28/19 Page 10 of 10 Pageid#:
                                     397
